Case 4:17-cv-00126-JED-CDL Document 60 Filed in USDC ND/OK on 12/28/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTHERN OKLAHOMA

   (1) TONY ALMEIDA, (2) LESLIE ALMEIDA, (3)
   CARY CUYLER, (4) SUSAN CUYLER, (5)
   LANA GARDNER, (6) CHARLES GARDNER,
   (7) CHRISTIAN LARSEN,          (8) KAREN B.
   LARSEN, (9) THOMAS RIBAUDO, and (10)
   CORI RIBAUDO, Individually and on Behalf of
   All Others Similarly Situated,              17-cv-00126-JED-CDL


         Plaintiffs,

   V.

   (1) BOKF, NA, d/b/a BANK OF OKLAHOMA,

                 Defendants.


                       STIPULATION OF DISMISSAL WITH PREJUDICE

        The parties hereby stipulate that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

  Plaintiffs Cary Cuyler, Susan Cuyler, Lana Gardner, Charles Gardner, Thomas Ribaudo,

  and Cori Ribaudo hereby dismiss with prejudice to refiling all claims made herein, each

  party to bear their own costs and fees.

                                            RESPECTFULLY SUBMITTED,



                                            Randall K. Calvert, OBA #14154
                                            Mary B. Abernathy, OBA #13254
                                            Andrew R. Davis, OBA #32763
                                            CALVERT LAW FIRM
                                            1041 NW Grand Boulevard
                                            Oklahoma City, Oklahoma 73118
                                            Telephone: (405) 848-5000
                                            Facsimile: (405) 607-3070

                                            Counsel for Plaintiffs Tony Almeida, Leslie
                                            Almeida, Christian Larsen, and Karen B. Larsen
Case 4:17-cv-00126-JED-CDL Document 60 Filed in USDC ND/OK on 12/28/20 Page 2 of 2




                                           s/ Jared M. Burden
                                           Frederic Dorwart, OBA# 2436
                                           James Higgins, OBA# 18570
                                           Nora O'Neill, OBA# 19901
                                           Jared M. Burden, OBA# 30026
                                           FREDERIC DOR, LAWYERS PLLC
                                           Old City Hall
                                           124 E. Fourth Street
                                           Tulsa, Oklahoma 7 4103
                                           (918) 583-9922 - Telephone
                                           (918) 583-8251 - Facsimile

                                            Counsel for Defendant BOKF, NA




                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on the 28 day of December, 2020, I
  electronically transmitted the attached document to the Clerk of Court using the ECF
  System for filing. Based on the records currently on file, the Clerk of Court will transmit
  a Notice of Electronic Filing to the applicable ECF registrants.




                                              2
